Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160658
  160660(173)(174)                                                                                      Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  TAXPAYERS FOR MICHIGAN                                                                               Elizabeth T. Clement
  CONSTITUTIONAL GOVERNMENT, STEVE                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellants,
  v                                                                 SC: 160658
                                                                    COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellees.
  _________________________________________

  TAXPAYERS FOR MICHIGAN
  CONSTITUTIONAL GOVERNMENT, STEVE
  DUCHANE, RANDALL BLUM, and SARA
  KANDEL,
           Plaintiffs-Appellees,
  v                                                                 SC: 160660
                                                                    COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motions of defendants-appellants in No. 160660
  to extend the time for filing their brief on appeal and for immediate consideration are
  GRANTED. The brief will be accepted as timely filed if submitted on or before September
  9, 2020. The filing of plaintiffs-appellants’ brief on appeal in No. 160658 is also extended
  to September 9, 2020.


                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 28, 2020

                                                                               Clerk